UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
SHATELL SPURGEON,

        Petitioner,                       Not for Publication

                -against-                 MEMORANDUM & ORDER

WILLIAM LEE,                              11-CV-600(KAM)

       Respondent.
----------------------------------X
MATSUMOTO, United States District Judge:

           Petitioner Shatell Spurgeon (“petitioner”), presently

incarcerated pursuant to a judgment of conviction imposed in the

Supreme Court, Queens County, New York, for Manslaughter in the

First Degree and Criminal Possession of a Weapon in the Second

Degree, initiated the instant action on February 2, 2011,

seeking a writ of habeas corpus.    (See ECF No. 1, Petition.)

Petitioner subsequently filed an amended petition, (see ECF No.

8, Amended Petition (“Am. Pet.”)), and on July 31, 2015, the

court denied the amended petition in its entirety, (ECF No. 25,

Order Denying and Dismissing Amended Petition (“Denial Order”)

at 38).   The Denial Order also denied petitioner’s request for

an evidentiary hearing, as set forth in the amended petition, as

moot.   (Id.)    On May 10, 2018, petitioner filed a motion seeking

relief under Federal Rule of Civil Procedure (“Rule”) 60(b)(6)

to “reopen the judgment denying federal habeas relief.”    (ECF

No. 27, Notice of Motion; see also ECF No. 27-1, Petitioner’s
Affidavit in Support (“Rule 60(b) Mem.”).)          The court denied the

portion of petitioner’s Rule 60(b) motion that it construed as

proper under Rule 60(b) because it included only a bare

allegation of fraud. (See ECF No. 28, Rule 60(b) Order at 5.)

The court then denied the balance of petitioner’s motion as

beyond the scope of Rule 60(b) because it substantively attacked

his underlying conviction and was properly construed as a second

or successive habeas petition.       (Id. at 6.)

           Petitioner then filed an application for leave to file

a second or successive habeas corpus petition with the Court of

Appeals for the Second Circuit on November 8, 2018.           (See ECF

No. 30, Notice of Appeal.)       On December 10, 2018, the Circuit

court ordered that petitioner’s motion be construed as a Notice

of Appeal from this court’s October 30, 2018 order denying his

Rule 60(b) motion and further directed this court to rule on

whether a Certificate of Appealability (“COA”) was warranted.

(See ECF No. 29.)     Petitioner filed a brief on December 27,

2018, in support of his motion.        (See ECF No. 32, Motion for

Certificate of Appealability (“COA Mot.”).) 1         For the reasons set

forth below, petitioner’s request for a COA is denied because he

has failed to show that jurists of reason would find it



1     The document filed at ECF No. 32 is entitled “Second Motion for
Certificate of Appealability,” though it is apparently petitioner’s first
motion for such relief. The court understands petitioner’s notice of appeal,
(ECF No. 30), was treated as the first motion for ECF purposes.


                                     2
debatable that the court abused its discretion in denying his

Rule 60(b) motion.

                          LEGAL STANDARD

          When a habeas petitioner seeks a COA challenging the

denial of a Rule 60(b) motion, the Second Circuit has held that

a COA should issue only if “jurists of reason would find it

debatable whether the district court abused its discretion in

denying the Rule 60(b) motion,” and “would [also] find it

debatable whether the underlying habeas petition, in light of

the grounds alleged to support the 60(b) motion, states a valid

claim of the denial of a constitutional right.”   Kellogg v.

Strack, 269 F.3d 100, 104 (2d Cir. 2001) (per curiam).

          A district court abuses its discretion if it bases its

ruling on an erroneous view of the law or on a clearly erroneous

view of the evidence.   Cooter & Gell v. Hartmarx Corp., 496 U.S.

384, 405 (1990); see also Gallego v. Northland Group Inc., 814

F.3d 123, 129 (2d Cir. 2016) (“[W]e will only find abuse when

the district court’s decision rests on an error of law or a

clearly erroneous factual finding, or its decision cannot be

located within the range of permissible decisions.” (internal

quotation marks omitted) (quoting Myers v. Hertz Corp., 624 F.3d

537, 547 (2d Cir. 2010))).

          A Rule 60(b) motion seeks “extraordinary judicial

relief” and should be granted “only upon a showing of


                                 3
exceptional circumstances.”   Nemaizer v. Baker, 793 F.2d 58, 61

(2d Cir. 1986).   A Rule 60(b) motion that challenges a habeas

corpus decision is treated as a successive petition when it

argues new grounds for relief or “attacks the federal court’s

previous resolution of a claim on the merits, since alleging

that the court erred in denying habeas relief on the merits is

effectively indistinguishable from alleging that the movant is,

under substantive provisions of the statutes, entitled to habeas

relief.”   Gonzales v. Crosby, 545 U.S. 524, 532 (2005).   Courts

must therefore treat “a Rule 60(b) motion [as], in substance, a

successive habeas petition if the movant attacks his underlying

criminal conviction.”   Lopez v. Graham, No. 10-CV-468, 2018 WL

6421057, at *2 (E.D.N.Y. Dec. 6, 2018) (citing Gonzales, 545

U.S. at 531).   State prisoners may not file a second or

successive petition without precertification by the court of

appeals that the successive petition meets certain criteria.

Gonzalez, 545 U.S. at 528 (citing 28 U.S.C. § 2244); see also

Rule 9, Rules Governing § 2254 Cases.   Absent precertification,

district courts do not have jurisdiction to rule on a second or

successive petition and must deny or transfer the motion.     See

Nelson v. United States, 115 F.3d 136 (2d Cir. 1997); Torres v.

Senkowski, 316 F.3d 147, 151-52 (2d Cir. 2003).

           Once again, the court is mindful that petitioner

proceeds pro se, and shall “judge [his] pleadings on ‘less


                                 4
stringent standards than formal pleadings drafted by lawyers.’”

Heins v. Potter, 271 F. Supp. 2d 545, 551 (S.D.N.Y. 2003)

(quoting Haines v. Kerner, 404 U.S. 519, 520–21 (1972)).       “The

[c]ourt has an obligation to read a pro se party’s supporting

papers ‘liberally, . . . and interpret them to raise the

strongest argument they suggest.’”     Id. (quoting Burgos v.

Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).     “Nonetheless,

proceeding pro se does not relieve a litigant from the

[substantive] requirements of [motion practice].”     Id. (citing

Lee v. Coughlin, 902 F. Supp. 424, 429 (S.D.N.Y. 1995)).

                             DISCUSSION

            The court presumes familiarity with the underlying

facts in this case as set forth in the July 31, 2015 Opinion

denying petitioner habeas relief.     (See generally Denial Order

at 1-12.)

            As an initial matter, this court was well within its

authority to deny petitioner’s Rule 60(b) motion in its entirety

as untimely.    Motions brought under Rule 60(b)(6) must be “made

within a reasonable time,” and, when brought on the grounds of

mistake, inadvertence, surprise, or excusable neglect, newly

discovered evidence, or fraud, must be brought within a year of

the entry of judgment.     Fed. R. Civ. P. 60(c).   The Second

Circuit has found delays as short as 18 months unreasonable and

thus untimely.    See, e.g., Kellogg, 269 F.3d at 104 (finding


                                  5
twenty-six-month delay in filing Rule 60(b) motion “patently

unreasonable”); Truskoski v. ESPN, Inc., 60 F.3d 74, 77 (2d Cir.

1995) (finding district court did not abuse its discretion in

denying relief under Rule 60(b) where delay was over one year);

Newcard, Inc. v. Van Dijke, 137 F. App’x 384, 386-87 (2d Cir.

2005) (finding the court did not abuse its discretion in denying

relief under Rule 60(b)(6) where the delay was 27 months);

Rodriguez v. Mitchell, 252 F.3d 191, 201 (2d Cir. 2001) (finding

a Rule 60(b) motion untimely when filed three and one-half years

after judgment in a state habeas case).    Petitioner filed his

Rule 60(b) motion on May 10, 2018, more than 33 months after

this court’s July 31, 2015 decision denying his habeas petition.

As such, his Rule 60(b) motion was untimely and, on this basis

alone, subject to denial.

          Nevertheless, the court considered petitioner’s

arguments and found them either meritless or outside the bounds

of Rule 60(b).   Only petitioner’s unspecified fraud allegation,

liberally construed, was proper under Rule 60(b).    (See Rule

60(b) Order at 5.)   However, the court denied that portion of

the motion because petitioner did not explain “what the state’s

purported fraud consisted of, nor d[id] petitioner submit any

evidence from which the court could conclude that fraud on the

court took place.”   (Id.)   Jurists of reason would not find it




                                  6
debatable that the court abused its discretion by denying an

unsupported Rule 60(b) motion based on bare allegations.

            The remainder of petitioner’s motion “substantively

addresse[d] federal grounds for setting aside [his] state

conviction,” and was thus properly construed as a second or

successive habeas petition.    Gonzales, 545 U.S. at 531-33.

Petitioner’s Rule 60(b) motion complained of the court’s

decision not to hold an evidentiary hearing in his habeas case,

and also challenged the court’s failure to “determine the Sixth

Amendment, and due Process violations” petitioner alleged he

suffered.    (Rule 60(b) Mem. at 11.)   As such, the court found it

was without jurisdiction to consider these arguments and denied

that portion of the motion as outside the scope of relief the

court may have granted pursuant to Rule 60(b).    (Rule 60(b)

Order at 6.)

            Petitioner’s motion for a certificate of appealability

largely echoes his Rule 60(b) motion: both motions attack his

underlying conviction by primarily bringing an actual innocence

claim.   (Compare COA Mot. at 6, 8 with Rule 60(b) Mem. at 4.)

Petitioner once again supports this claim by pointing to an

affidavit of Taiwon Jamison, attached to his amended petition,

(see Am. Pet. at 1–2; Am. Pet. Ex. B., Affidavit of Taiwon

Jamison (“Jamison Aff.”), dated Sept. 19, 2010), a purported

exculpatory eye-witness to the homicide for which petitioner was


                                  7
convicted. 2   (See COA Mot. at 6; Rule 60(b) Mem. at 4.)           Mr.

Jamison’s affidavit indicates that he saw another individual,

Leonard Jackson, 3 commit the shooting for which Mr. Spurgeon was

convicted.     (Jamison Aff. at 1.)

            Though the court denied the bulk of petitioner’s Rule

60(b) motion as outside the scope of that rule, the only

allegation arguably directed at the habeas proceeding concerns

the court’s decision not to hold an evidentiary hearing to

develop petitioner’s actual innocence claim.           (See Rule 60(b)

Mem. at 11; COA Mot. at 8-9.)        However, this argument

necessarily attacks petitioner’s underlying conviction because

the court based its decision not to hold a hearing on its view

of the merits of his actual innocence claim and the strength of

the new evidence presented.       (See Denial Order at 18-20 (“The

absence of any evidence in the trial record, however, as to the

presence [at the scene of the crime] of Mr. Jackson or any other

potential shooter underscores the weakness of petitioner’s


2      Petitioner also relies heavily on the unique case of In re Davis, 557
U.S. 952 (2009), a memorandum decision by the Supreme Court on a petition for
a writ of habeas corpus filed directly with the Court. Id. (Scalia, J,
dissenting) (“Today this Court takes the extraordinary step—one not taken in
nearly 50 years—of instructing a district court to adjudicate a state
prisoner’s petition for an original writ of habeas corpus.”) That case is
inapposite because it has no precedential value and does not require district
courts to hold evidentiary hearings when faced with any actual innocence
claim.
3      The State asserted in its response to petitioner’s § 440 motion that
Mr. Jackson died on February 2, 2003. (ECF No. 15, Affirmation and
Memorandum of Law in Opposition to Motion to Vacate Judgment (“440 Opp.”)
dated 7/15/11 at 14; see also ECF No. 15, Decision and Order dated 7/29/11,
at 3-5.)



                                      8
innocence claim.”); id. at 21 (“Most importantly, the new

affidavit from Mr. Jamison cannot overcome the substantial

evidence of petitioner’s guilt adduced at trial.”).)     A habeas

court “must determine whether . . . new evidence is trustworthy

by considering it both on its own merits and, where appropriate,

in light of the pre-existing evidence in the record.”    Doe v.

Menefee, 391 F.3d 147, 161 (2d Cir. 2004).    The court did so in

denying the amended petition and was well within its authority

to decline to hold an evidentiary hearing.

          Moreover, petitioner’s claim that he was entitled to

an evidentiary hearing is unfounded.    First, evidentiary

hearings are not required when issues “can be resolved by

reference to the state court record.”    Schriro v. Landrigan, 550

U.S. 465, 474 (2007) (internal quotation mark omitted); see also

Figueroa v. Walsh, No. 00-CV-1160, 2010 WL 772625, at *6

(E.D.N.Y. Mar. 4, 2010); Chang v. United States,    250 F.3d 79,

86 (2d Cir. 2001) (noting that a district court has discretion

to rely on documentary evidence in deciding habeas petitions,

and need not conduct a “full-blown testimonial hearing” when in-

court testimony “would not offer any reasonable chance of

altering [the court’s] view of the facts”).

          As such, the court was entitled to find petitioner’s

argument attacked his underlying conviction and was thus outside

the scope of Rule 60(b).   See also Figueroa, 2010 WL 772625, at


                                 9
*6 (construing a Rule 60(b) motion as a successive petition when

it sought relief on a purportedly exculpatory affidavit

asserting facts only relevant to whether the petitioner was

guilty of the convicted offense).     Petitioner has failed to show

that “jurists of reason would find it debatable [that] the

district court abused its discretion” in denying his Rule 60(b)

motion.   Kellogg, 269 F.3d at 104.   Because petitioner fails on

this first requirement, the court need not rule on whether

jurists of reason would find it debatable that the underlying

habeas petition, in light of the grounds alleged to support the

Rule 60(b) motion, states a valid claim of the denial of a

constitutional right.

                            CONCLUSION

           For the reasons set forth above, the court declines to

issue a COA for petitioner’s denied Rule 60(b) motion.

           Petitioner is once again advised that, to the extent

he wishes to file a motion, petition, or other document that

seeks relief based on “federal grounds for setting aside [his]

state conviction,” he necessarily seeks to file a second or

successive habeas corpus petition.    Gonzalez, 545 U.S. at 531-

33.   The court may not consider any such request for relief

unless petitioner first obtains authorization to file a second

or successive petition from the Second Circuit.    See Torres, 316

F.3d at 151-52.   Thus, petitioner is respectfully directed to


                                10
seek leave from the Second Circuit prior to filing any further

documents seeking to set aside his state conviction based on

federal grounds.

          The Clerk of Court is respectfully directed to mail a

copy of this order to petitioner at his current address: Mr.

Shatell Spurgeon, DIN # 03-B-2541, Sullivan Correctional

Facility, P.O. Box 116, Fallsburg, New York 12733.   This case

shall remain closed.

SO ORDERED.

Dated:   February 11, 2019
         Brooklyn, New York
                                              /s/
                                    Kiyo A. Matsumoto
                                    United States District Judge




                               11
